Motion by the respondent, Jason Moroff, admitted as Jason Adam Moroff, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 5, 1999, under the name of Jason Adam Moroff. By decision and order on application of this Court dated March 5, 2007, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to John F. Mulholland, Esq., as Special Referee to hear and report. By opinion and order of this Court dated September 16, 2008, the respondent was suspended from the practice of law for a period of six months, effective October 16, 2008, based on the Special Referee’s report which sustained all six charges of professional misconduct (see Matter of Moroff, 55 AD3d 200 [2008] ). By decision and order on motion of this Court dated November 17, 2008 [2008 NY Slip Op 89229(U)], the respondent was granted leave to apply for reinstatement with a return date of not more than one month prior to the expiration of the period of suspension.
*945Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, the respondent Jason Moroff, admitted as Jason Adam Moroff, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jason Adam Moroff to the roll of attorneys and counselors-at-law. Prudenti, EJ., Rivera, Spolzino, Skelos and Dillon, JJ., concur.